UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 File No. 2-75174 Pre Effective Amendment No. o Post Effective Amendment No. 40 þ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 File No.811-3338 Amendment No. 64 þ (Check appropriate box or boxes.) NATIONWIDE MULTI-FLEX VARIABLE ACCOUNT (Exact Name of Registrant) NATIONWIDE LIFE INSURANCE COMPANY (Name of Depositor) One Nationwide Plaza, Columbus, Ohio 43215 (Address of Depositor's Principal Executive Offices)(Zip Code) Depositor's Telephone Number, including Area Code (614) 249-7111 Thomas E. Barnes, SVP and Secretary, One Nationwide Plaza, Columbus, Ohio 43215 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering May 1, 2008 It is proposed that this filing will become effective (check appropriate box) oimmediately upon filing pursuant to paragraph (b) þon May 1, 2008 pursuant to paragraph (b) o60 days after filing pursuant to paragraph (a)(1) oon (date) pursuant to paragraph (a)(1) If appropriate, check the following box: othis post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered Individual Deferred Variable Annuity Contract NEA Valuebuilder Nationwide Life Insurance Company Individual Deferred Variable Annuity Contracts Issued by Nationwide Life Insurance Company through its Nationwide Multi-Flex Variable Account The date of this prospectus is May 1, 2008. This prospectus contains basic information you should understand about the contracts before investingPlease read this prospectus carefully and keep it for future reference. Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs. There are costs and charges associated with these benefits and advantages - costs and charges that are different, or do not exist at all, within other investment products. With help from financial consultants and advisers, investors are encouraged to compare and contrast the costs and benefits of the variable annuity described in this prospectus against those of other investment products, especially other variable annuity and variable life insurance products offered by Nationwide and its affiliates. Nationwide offers a wide array of such products, many with different charges, benefit features and underlying investment options. This process of comparison and analysis should aid in determining whether the purchase of the contract described in this prospectus is consistent with your investment objectives, risk tolerance, investment time horizon, marital status, tax situation and other personal characteristics and needs. The Statement of Additional Information (dated May 1, 2008) which contains additional information about the contracts and the variable account has been filed with the Securities and Exchange Commission ("SEC") and is incorporated herein by reference.The table of contents for the Statement of Additional Information is on page 30.For general information or to obtain free copies of the Statement of Additional Information call 1-800-NEA-VALU (800-632-8258) or write: NEA Valuebuilder Program One Security Benefit Place Topeka, Kansas 66636-0001 Information about us and the product (including the Statement of Additional Information) may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C., or may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the SEC, 100 F Street NE, Washington, D.C. 20549-0102.Additional information on the operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090.The SEC also maintains a web site (www.sec.gov) that contains the prospectus, the SAI, material incorporated by reference, and other information. Before investing, understand that annuities and/or life insurance products are not insured by the FDIC or any other Federal government agency, and are not deposits or obligations of, guaranteed by, or insured by the depository institution where offered or any of its affiliates.Annuities that involve investment risk may lose value.These securities have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. The following is a list of the underlying mutual funds available under the contract. AIM Variable Insurance Funds · AIM V.I. Global Health Care Fund: Series I Shares · AIM V.I. Global Real Estate Fund: Series I Shares American Century Variable Portfolios, Inc. · American Century VP Balanced Fund: Class I · American Century VP Income & Growth Fund: Class I Dreyfus · Dreyfus Stock Index Fund, Inc.: Initial Shares · Dreyfus Variable Investment Fund - Appreciation Portfolio: Initial Shares · Dreyfus Variable Investment Fund - Developing Leaders Portfolio: Initial Shares · Dreyfus Variable Investment Fund - Quality Bond Portfolio: Initial Shares* Fidelity Variable Insurance Products Fund · VIP Equity-Income Portfolio: Initial Class* · VIP High Income Portfolio: Initial Class* Franklin Templeton Variable Insurance Products Trust · Templeton Foreign Securities Fund: Class 1 Janus Aspen Series · InternationalGrowth Portfolio: Institutional Shares Nationwide Variable Insurance Trust ("NVIT") · Federated NVIT High Income Bond Fund: Class I* · Neuberger Berman NVIT Multi Cap Opportunities Fund: Class I · Neuberger Berman NVIT Socially Responsible Fund: Class I · NVIT Government Bond Fund: Class I (Formerly, Nationwide NVIT Government Bond Fund: Class I) · NVIT Money Market Fund: Class I (Formerly, Nationwide NVIT Money Market Fund: Class I) · NVIT Multi-Manager Large Cap Growth Fund: Class I · NVIT Multi-Manager Mid Cap Growth Fund: Class I · NVIT Multi-Manager Mid Cap Value Fund: Class II · NVIT Nationwide Fund: Class I 1 Neuberger Berman Advisers Management Trust · AMT Balanced Portfolio: I Class PIMCO Variable Insurance Trust · Real Return Portfolio: Administrative Class · Total Return Portfolio: Administrative Class Royce Capital Fund · Royce Micro-Cap Portfolio: Investment Class SBL Fund · Series D (Global Series) · Series J (Mid Cap Growth Series) · Series N (Managed Asset Allocation Series) · Series O (Equity Income Series) · Series P (High Yield Series) · Series Q (Small Cap Value Series) · Series V (Mid Cap Value Series) · Series X (Small Cap Growth Series) · Series Y (Select 25 Series) The following underlying mutual funds are only available in contracts for which good order applications were received before May 1, 2008: AIM Variable Insurance Funds · AIM V.I. Capital Appreciation Fund: Series I Shares · AIM V.I. International Growth Fund: Series I Shares Dreyfus · Dreyfus Socially Responsible Growth Fund, Inc.: Initial Shares Fidelity Variable Insurance Products Fund · VIP Contrafund® Portfolio: Service Class 2 Neuberger Berman Advisers Management Trust · AMT Partners Portfolio: I Class Wells Fargo Advantage Variable Trust · Wells Fargo Advantage VT Opportunity Fund The following underlying mutual fund is only available in contracts for which good order applications were received before September 27, 1999: American Century Variable Portfolios, Inc. · American Century VP Capital Appreciation Fund: Class I *These underlying mutual funds may invest in lower quality debt securities commonly referred to as junk bonds. Purchase payments not invested in the underlying mutual fund options of the Nationwide Multi-Flex Variable Account ("variable account") may be allocated to the fixed account. 2 Glossary of Special Terms Accumulation unit - An accounting unit of measure used to calculate the contract value allocated to the variable account before the annuitization date. Annuitization date - The date on which annuity payments begin. Annuity commencement date - The date on which annuity payments are scheduled to begin. This date may be changed by the contract owner with Nationwide’s consent. Annuity unit - An accounting unit of measure used to calculate the variable payment annuity payments. Contract value - The total of all accumulation units in a contract plus any amount held in the fixed account and any amounts transferred as a loan to the collateral fixed account. Contract year - Each year the contract is in force beginning with the date the contract is issued. ERISA - The Employee Retirement Income Security Act of 1974, as amended. FDIC - Federal Deposit Insurance Corporation. Fixed account -An investment option that is funded by the general account of Nationwide. General account - All assets of Nationwide other than those of the variable account or in other separate accounts that have been or may be established by Nationwide. Individual Retirement Account -An account that qualifies for favorable tax treatment under Section 408(a) of the Internal Revenue Code, but does not include Roth IRAs. Individual Retirement Annuity - An annuity contract that qualifies for favorable tax treatment under Section 408(b) of the Internal Revenue Code, but does not include Roth IRAs. Nationwide - Nationwide Life Insurance Company. Net asset value - The value of one share of an underlying mutual fund at the close of the New York Stock Exchange. Non-Qualified Contract - A contract which does not qualify for favorable tax treatment as a Qualified Plan, Individual Retirement Annuity, Roth IRA, SEP IRA, or Tax Sheltered Annuity. Qualified Plans - Retirement plans which receive favorable tax treatment under Section 401 of the Internal Revenue Code. Roth IRA -An annuity contract which qualifies for favorable tax treatment under Section 408A of the Internal Revenue Code. SEC - Securities and Exchange Commission. SEP IRA -An annuity contract which qualifies for favorable tax treatment under Section 408(k) of the Internal Revenue Code. Sub-accounts - Divisions of the variable account to which accumulation units and annuity units are separately maintained – each sub-account corresponds to a single underlying mutual fund. Tax Sheltered Annuity - An annuity that qualifies for favorable tax treatment under Section 403(b) of the Internal Revenue Code. Valuation date - Each day the New York Stock Exchange is open for business, or any other day during which there is a sufficient degree of trading of underlying mutual fund shares such that the current net asset value of accumulation units or annuity units might be materially affected.Values of the variable account are determined as of the close of the New York Stock Exchange which generally closes at 4:00 p.m. Eastern Time, but may close earlier on certain days and as conditions warrant. Valuation period - The period of time commencing at the close of a Valuation date and ending at the close of the New York Stock Exchange for the next succeeding Valuation date. Variable account - Nationwide Multi-Flex Variable Account, a separate account of Nationwide that contains variable account allocations.The variable account is divided into sub-accounts, each of which invests in shares of a separate underlying mutual fund. 3 Table of Contents Page Glossary of Special Terms 3 Contract Expenses 6 Underlying Mutual Fund Annual Expenses 7 Example 8 Synopsis of the Contracts 9 Minimum Initial and Subsequent Purchase Payments Purpose of the Contract Charges and Expenses Annuity Payments Taxation Ten Day Free Look Financial Statements 10 Condensed Financial Information 10 Nationwide Life Insurance Company 10 Security Distributors, Inc. 10 Investing in the Contract 10 The Variable Account and Underlying Mutual Funds The Fixed Account The Contract in General 12 Distribution, Promotional and Sales Expense Underlying Mutual Fund Payments Profitability Contract Modification Charges and Deductions 14 Contract Maintenance Charge Contingent Deferred Sales Charge Variable Account Charges for Contracts Issued Before November 3, 1997 Variable Account Charges for Contracts Issued On or After November 3, 1997 School District Processing Fee Contract Exchange Fee Premium Taxes Contract Ownership 16 Contingent Ownership Annuitant Beneficiary and Contingent Beneficiary Operation of the Contract 16 Minimum Initial and Subsequent Purchase Payments Pricing Allocation of Purchase Payments Determining the Contract Value Transfers Transfer Restrictions Right to Examine and Cancel 19 Surrender (Redemption) Prior to Annuitization 20 Partial Surrenders (Partial Redemptions) Full Surrenders (Full Redemptions) Surrenders Under a Qualified Plan or Tax Sheltered Annuity Surrenders Under a Texas Optional Retirement Program Loan Privilege 21 Minimum and Maximum Loan Amounts Maximum Loan Processing Fee How Loan Requests are Processed Interest Loan Repayment Distributions and Annuity Payments Transferring the Contract Grace Period and Loan Default Assignment 22 4 Table of Contents (continued) Page Contract Owner Services 22 Asset Rebalancing Dollar Cost Averaging Systematic Withdrawals Annuity Commencement Date 23 Annuitizing the Contract 23 Annuitization Date Annuitization Fixed Payment Annuity Variable Payment Annuity Frequency and Amount of Annuity Payments Annuity Payment Options Death Benefits 25 Death of Contract Owner – Non-Qualified Contracts Death of Annuitant – Non-Qualified Contracts Death of Contract Owner/Annuitant How the Death Benefit Value is Determined Death Benefit Payment Statements and Reports 26 Legal Proceedings 27 Table of Contents of Statement of Additional Information 30 Appendix A: Underlying Mutual Funds 31 Appendix B: Condensed Financial Information 35 Appendix C: Contract Types and Tax Information 44 5 Contract Expenses The following tables describe the fees and expenses that a contract owner will pay when buying, owning, or surrendering the contract. The first table describes the fees and expenses a contract owner will pay at the time the contract is purchased, surrendered, or when cash value is transferred between investment options. Contract Owner Transaction Expenses Maximum Contingent Deferred Sales Charge ("CDSC") (as a percentage of purchase payments surrendered)7%1 *Range of CDSC over time: Number of Completed Years from Date of Purchase Payment 0 1 2 3 4 5 6 7 CDSC Percentage 7% 6% 5% 4% 3% 2% 1% 0% Some state jurisdictions require a lower CDSC schedule.Please refer to your contract for state specific information. Maximum Loan Processing Fee$252 Maximum Premium Tax Charge (as a percentage of purchase payments) 5%3 The next table describes the fees and expenses that a contract owner will pay periodically during the life of the contract (not including underlying mutual fund fees and expenses). Recurring or Administrative Contract Expenses Annual Loan Interest Charge 2.25%4 Maximum Annual Contract Maintenance Charge Maximum Contract Exchange Fee (when applicable) $305 $406 Maximum School District Processing Fee (when applicable) Greater of $30 or 0.40% of contract value7 Variable Account Annual Expenses (annualized rate of total variable account charges as a percentage of the daily net assets)8 For contracts issued on or after the later of November 3, 1997 or the date on which state insurance authorities approve applicable contract modifications: Actuarial Risk Fee 1.30% For contracts issued prior to November 3, 1997 or on a date prior to which state insurance authorities approve applicable contract modifications: Mortality and Expense Risk Charge 1.25% Administration Charge 0.05% Total Variable Account Annual Expenses 1.30% 6 Underlying Mutual Fund Annual Expenses The next table shows the minimum and maximum total operating expenses as of December 31, 2007 charged by the underlying mutual funds periodically during the life of the contract.More detail concerning each underlying mutual fund’s fees and expenses, including waivers and reimbursements, is contained in the prospectus for each underlying mutual fund. Total Annual Underlying Mutual Fund Operating Expenses Minimum Maximum (expenses that are deducted from underlying mutual fund assets, including management fees, distribution (12b-1) fees, and other expenses, as a percentage of average underlying mutual fund assets) 0.27% 1.41% The minimum and maximum underlying mutual fund operating expenses indicated above do not reflect voluntary or contractual reimbursements and/or waivers applied to some underlying mutual funds.Therefore, actual expenses could be lower.Refer to the underlying mutual fund prospectuses for specific expense information. 1Starting with the second contract year, the contract owner may withdraw without a CDSC the greater of: (1)10% of purchase payments made to the contract; or (2)any amount withdrawn to meet minimum distribution requirements under the Internal Revenue Code. This free withdrawal privilege is non-cumulative.Free amounts not taken during any given contract year cannot be taken as free amounts in a subsequent contract year. The Internal Revenue Code may impose restrictions on surrenders from contracts issued as Tax Sheltered Annuities. 2 Nationwide may assess a loan processing fee at the time each new loan is processed.Currently, Nationwide does not assess a loan processing fee.Loans are only available for contracts issued as Tax Sheltered Annuities or contracts issued to fund Qualified Plans.Loans are not available in all states.In addition, some states may not permit Nationwide to assess a loan processing fee. 3 Nationwide will charge between 0% and 5% of purchase payments for premium taxes levied by state or other government entities. 4 The loan interest rate is determined, based on market conditions, at the time of loan application or issuance.The loan balance in the collateral fixed account is credited with interest at 2.25% less than the loan interest rate.Thus, the net loan interest charge is an annual rate of 2.25%, which is applied against the outstanding loan balance. 5 The Contract Maintenance Charge is deducted annually from all contracts on each contract anniversary and upon a full surrender of the contract. 6 Nationwide may assess a contract exchange fee upon exchange of the contract for another Nationwide contract. 7 Nationwide may assess a school district processing fee to reimburse it for charges assessed to Nationwide by individual school districts for the processing of employee payroll deductions. 8 These charges apply only to sub-account allocations.They do not apply to allocations made to the fixed account.They are charged on a daily basis at the annualized rate noted above. 7 Example This Example is intended to help contract owners compare the cost of investing in the contract with the cost of investing in other variable annuity contracts.These costs include contract owner transaction expenses, contract fees, variable account annual expenses, and underlying mutual fund fees and expenses.The example does not reflect premium taxes which, if reflected, would result in higher expenses. The Example assumes: · a $10,000 investment in the contract for the time periods indicated; · a 5% return each year; · a $30 Contract Maintenance Charge expressed as a percentage of the average account size; and · the maximum and the minimum fees and expenses of any of the underlying mutual funds; · the CDSC schedule; and · the total variable account charges associated with the contract (1.30%). The Example does not reflect the Maximum Contract Exchange Fee or the Maximum School District Processing Fee. If you surrender your contract at the end of the applicable time period If you do not surrender your contract If you annuitize your contract at the end of the applicable time period 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. Maximum Total Underlying Mutual Fund Operating Expenses (1.41%) 916 1,326 1,819 3,435 316 966 1,639 3,435 * 966 1,639 3,435 Minimum Total Underlying Mutual Fund Operating Expenses (0.27%) 796 967 1,223 2,255 196 607 1,043 2,255 * 607 1,043 2,255 *The contracts sold under this prospectus do not permit annuitization during the first two contract years. 8 Synopsis of the Contracts The contracts described in this prospectus are flexible purchase payment contracts.The contracts may be issued as either individual or group contracts.In those states where contracts are issued as group contracts, references throughout this prospectus to "contract(s)" will also mean "certificate(s)" and references to "contract owner" will mean "participant" unless otherwise indicated in the plan. The contracts can be categorized as: · Individual Retirement Annuities ("IRAs"); · Non-Qualified Contracts; · Qualified Plans; · Roth IRAs; · Simplified Employee Pension IRAs ("SEP IRAs"); and · Tax Sheltered Annuities. For more detailed information with regard to the differences in contract types, please see "Types of Contracts" in Appendix C. Minimum Initial and Subsequent Purchase Payments Contract Type Minimum Initial Purchase Payment Minimum Subsequent Payments IRA $0 $0 Non-Qualified Contracts $1,500 $10 Qualified Plans $0 $0 Roth IRA $0 $0 SEP IRA $0 $0 Tax Sheltered Annuity* $0 $0 *Only available for individual 403(b) Tax Sheltered Annuity contracts subject to ERISA and certain state Optional Retirement Plans and/or Programs that have purchased at least one individual annuity contract issued by Nationwide prior to September 25, 2007. Purpose of the Contract The annuity described in this prospectus is intended to provide benefits to a single individual and his/her beneficiaries.It is not intended to be used: · by institutional investors; · in connection with other Nationwide contracts that have the same annuitant; or · in connection with other Nationwide contracts that have different annuitants, but the same contract owner. By providing these annuity benefits, Nationwide assumes certain risks.If Nationwide determines that the risks it intended to assume in issuing the contract have been altered by misusing the contract as described above, Nationwide reserves the right to take any action it deems necessary to reduce or eliminate the altered risk, including, but not limited to, rescinding the contract and returning the contract value (less any applicable Contingent Deferred Sales Charge and/or market value adjustment).Nationwide also reserves the right to take any action it deems necessary to reduce or eliminate altered risk resulting from materially false, misleading, incomplete or otherwise deficient information provided by the contract owner. Charges and Expenses For contracts issued before November 3, 1997 or in states which have not approved applicable contract modifications, Nationwide will deduct: a) a mortality and expense risk charge equal to an annualized rate of 1.25% of the daily net assets of the variable account; and b) an administration charge equal to an annualized rate of 0.05% of the daily net assets of the variable account. See "Variable Account Charges for Contracts Issued Before November 3, 1997." For contracts issued on or after the later of November 3, 1997 or the date state insurance authorities approve corresponding contract modifications, Nationwide will deduct an actuarial risk fee equal to an annualized rate of 1.30% of the daily net assets of the variable account for actuarial risks assumed by Nationwide (see "Variable Account Charges for Contracts Issued On or After November 3, 1997"). A maximum annual contract maintenance charge of $30 is assessed against each contract on the contract anniversary.This charge reimburses Nationwide for administrative expenses related to contract issuance and maintenance (see "Contract Maintenance Charge").Nationwide will waive the contract maintenance charge for: (1) Tax Sheltered Annuities issued on or after the later of May 1, 1997, or the date state insurance authorities in states having a Unified Billing Authority approve corresponding contract modifications; or (2) contracts issued to fund Qualified Plans (as defined by Section 401(k) of the Internal Revenue Code) on or after the later of November 3, 1997, or the date on which state insurance authorities approve applicable contract modifications. Nationwide does not deduct a sales charge from purchase payments upon deposit into the contract.However, Nationwide may deduct a CDSC if any amount is withdrawn from the contract.This CDSC reimburses Nationwide for sales expenses.The amount of the CDSC will not exceed 7% of purchase payments surrendered. Annuity Payments Annuity payments begin on the annuitization date and will be based on the annuity payment option chosen prior to annuitization.Annuity payments will generally be received within 7 to 10 days after each annuity payment date. Taxation How the contracts are taxed depends on the type of contract issued and the purpose for which the contract is purchased.Nationwide will charge against the contract any premium taxes levied by any governmental authority (see "Federal Tax Considerations" in Appendix C and "Premium Taxes"). 9 Ten Day Free Look Under state insurance laws, you have the right, during a limited period of time, to examine your contract and decide if you want to keep it or cancel it. This right is referred to as your “free look” right. The length of this time period depends on the law of your state, and may vary depending on whether your purchase is replacing another annuity contract you own . Check your contract for more details about the free look right in your state. See "Right to Examine and Cancel” later in this prospectus for more information. Financial Statements Financial statements for the variable account and the consolidated financial statements for Nationwide are located in the Statement of Additional Information.A current Statement of Additional Information may be obtained without charge by contacting the NEA Valuebuilder Program at the telephone number listed on page 1 of this prospectus. Condensed Financial Information The value of an accumulation unit is determined on the basis of changes in the per share value of the underlying mutual funds and variable account charges which may vary from contract to contract (for more information on the calculation of accumulation unit values, see "Determining Variable Account Value – Valuing an Accumulation Unit").Please refer to Appendix B for information regarding accumulation units. Nationwide Life Insurance Company Nationwide is a stock life insurance company organized under Ohio law in March, 1929.Nationwide is a member of the Nationwide group of companies with its home office at One Nationwide Plaza, Columbus, Ohio 43215. Nationwide is a provider of life insurance, annuities and retirement products.It is admitted to do business in all states, the District of Columbia and Puerto Rico. Nationwide is a member of the Nationwide group of companies.Nationwide Mutual Insurance Company and Nationwide Mutual Fire Insurance Company (the "Companies") are the ultimate controlling persons of the Nationwide group of companies.The Companies were organized under Ohio law in December 1925 and 1933 respectively.The Companies engage in a general insurance and reinsurance business, except life insurance. Security Distributors, Inc. The contracts are distributed by the general distributor, Security Distributors, Inc. ("SDI"), One Security Benefit Place, Topeka, Kansas 66636-0001.SDI is registered as a broker/dealer with the NASD and is a wholly-owned subsidiary of Security Benefit Group, Inc., a financial services holding company wholly owned by Security Benefit Life Insurance Company. Investing in the Contract The Variable Account and Underlying Mutual Funds Nationwide Multi-Flex Variable Account is a variable account that invests in the underlying mutual funds listed in Appendix A.Nationwide established the variable account on October 7, 1981, pursuant to Ohio law.Although the variable account is registered with the SEC as a unit investment trust pursuant to the Investment Company Act of 1940 ("1940 Act"), the SEC does not supervise the management of Nationwide or the variable account. Income, gains, and losses credited to, or charged against, the variable account reflect the variable account’s own investment experience and not the investment experience of Nationwide’s other assets.The variable account’s assets are held separately from Nationwide’s assets and are not chargeable with liabilities incurred in any other business of Nationwide.Nationwide is obligated to pay all amounts promised to contract owners under the contracts. The variable account is divided into sub-accounts, each corresponding to a single underlying mutual fund.Nationwide uses the assets of each sub-account to buy shares of the underlying mutual funds based on contract owner instructions. Contract owners receive underlying mutual fund prospectuses when they make their initial sub-account allocations and any time they change those allocations. Contract owners can obtain prospectuses for underlying funds at any other time by contacting Nationwide’s home office at the telephone number listed on page 1 of this prospectus. Underlying mutual funds in the variable account are NOT publicly traded mutual funds.They are only available as investment options in variable life insurance policies or variable annuity contracts issued by life insurance companies, or in some cases, through participation in certain qualified pension or retirement plans. The investment advisers of the underlying mutual funds may manage publicly traded mutual funds with similar names and investment objectives.However, the underlying mutual funds are NOT directly related to any publicly traded mutual fund.Contract owners should not compare the performance of a publicly traded fund with the performance of underlying mutual funds participating in the variable account.The performance of the underlying mutual funds could differ substantially from that of any publicly traded funds. The particular underlying mutual funds available under the contract may change from time to time.Specifically, underlying mutual funds or underlying mutual fund share classes that are currently available may be removed or closed off to future investment.New underlying mutual funds or new share classes of currently available underlying mutual funds may be added.Contract owners will receive notice of any such changes that affect their contract.Additionally, not all of the underlying mutual funds are available in every state. 10 Voting Rights Contract owners who have allocated assets to the underlying mutual funds are entitled to certain voting rights.Nationwide will vote contract owner shares at special shareholder meetings based on contract owner instructions.However, if the law changes and Nationwide is allowed to vote in its own right, it may elect to do so. Contract owners with voting interests in an underlying mutual fund will be notified of issues requiring the shareholders’ vote as soon as possible before the shareholder meeting.Notification will contain proxy materials and a form with which to give Nationwide voting instructions.Nationwide will vote shares for which no instructions are received in the same proportion as those that are received.What this means to you is that when only a small number of contract owners vote, each vote has a greater impact on, and may control the outcome. The number of shares which a contract owner may vote is determined by dividing the cash value of the amount they have allocated to an underlying mutual fund by the net asset value of that underlying mutual fund.Nationwide will designate a date for this determination not more than 90 days before the shareholder meeting. Material Conflicts The underlying mutual funds may be offered through separate accounts of other insurance companies, as well as through other separate accounts of Nationwide.Nationwide does not anticipate any disadvantages to this.However, it is possible that a conflict may arise between the interests of the variable account and one or more of the other separate accounts in which these underlying mutual funds participate. Material conflicts may occur due to a change in law affecting the operations of variable life insurance policies and variable annuity contracts, or differences in the voting instructions of the contract owners and those of other companies.If a material conflict occurs, Nationwide will take whatever steps are necessary to protect contract owners and variable annuity payees, including withdrawal of the variable account from participation in the underlying mutual fund(s) involved in the conflict. Substitution of Securities Nationwide may substitute, eliminate, or combine shares of another underlying mutual fund for shares already purchased or to be purchased in the future if either of the following occurs: 1) shares of a current underlying mutual fund are no longer available for investment; or 2) further investment in an underlying mutual fund is inappropriate. No substitution, elimination, or combination of shares may take place without the prior approval of the SEC.All affected contract owners will be notified in the event there is a substitution, elimination or combination of shares. In February 2008, Nationwide filed an application with the SEC for an order permitting it to substitute assets allocated to certain underlying mutual funds into other underlying mutual funds available under the contract that have similar investment objectives and strategies.If and when Nationwide receives SEC approval for these substitutions, affected contract owners will be notified in advance of the specific details relating to the substitutions and will be given an opportunity to make alternate investment allocations. Deregistration of the Separate Account Nationwide may deregister Nationwide Multi-Flex Variable Account under the 1940 Act in the event the separate account meets an exemption from registration under the 1940 Act, if there are no shareholders in the separate account or for any other purpose approved by the SEC. No deregistration may take place without the prior approval of the SEC.All contract owners will be notified in the event Nationwide deregisters Multi-Flex Variable Account. The Fixed Account The fixed account is an investment option that is funded by assets of Nationwide’s general account.The general account contains all of Nationwide’s assets other than those in this and other Nationwide separate accounts and is used to support Nationwide’s annuity and insurance obligations. The general account is not subject to the same laws as the variable account and the SEC has not reviewed material in this prospectus relating to the fixed account. Purchase payments will be allocated to the fixed account by election of the contract owner.Nationwide reserves the right to limit or refuse purchase payments allocated to the fixed account at its sole discretion.Nationwide reserves the right to refuse transfers into the fixed account if the fixed account value is (or would be after the transfer) equal to or greater than 25% of the contract value at the time the transfer is requested.Generally, Nationwide will invoke this right when interest rates are low by historical standards. The investment income earned by the fixed account will be allocated to the contracts at varying guaranteed interest rate(s) depending on the following categories of fixed account allocations: · New Money Rate – The rate credited on the fixed account allocation when the contract is purchased or when subsequent purchase payments are made.Subsequent purchase payments may receive different New MoneyRates than the rate when the contract was issued, since the New MoneyRate is subject to change based on market conditions. · Variable Account to Fixed Rate – Allocations transferred from any of the underlying mutual funds in the variable account to the fixed account may receive a different rate.The rate may be lower than the New MoneyRate.There may be limits on the amount and frequency of movements from the variable account to the fixed account. · Renewal Rate – The rate available for maturing fixed account allocations that are entering a new guarantee period.The contract owner will be notified of this rate in a letter issued with the quarterly statements when any of the money in the contract owner’s fixed account matures.At that time, the contract owner will have an opportunity to leave the money in the fixed account and receive the Renewal Rate or the contract owner can move the money to any of the underlying mutual fund options. 11 · Dollar Cost Averaging – From time to time, Nationwide may offer a more favorable rate for an initial purchase payment into a new contract when used in conjunction with a dollar cost averaging program. All of these rates are subject to change on a daily basis; however, once applied to the fixed account, the interest rates are guaranteed until the end of the calendar quarter during which the 12 month anniversary of the fixed account allocation occurs. Credited interest rates are annualized rates – the effective yield of interest over a one-year period.Interest is credited to each contract on a daily basis.As a result, the credited interest rate is compounded daily to achieve the stated effective yield. The guaranteed rate for any purchase payment will be effective for not less than twelve months.Nationwide guarantees that the rate will not be less than the minimum interest rate required by applicable state law. Any interest in excess of the minimum interest rate required by applicable state law will be credited to fixed account allocations at Nationwide’s sole discretion.The contract owner assumes the risk that interest credited to fixed account allocations may not exceed the minimum interest rate required by applicable state law for any given year. Nationwide guarantees that the fixed account contract value will not be less than the amount of the purchase payments allocated to the fixed account, plus interest credited as described above, less any applicable charges including CDSC. The Contract in General Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs.There are costs and charges associated with these benefits and advantages – costs and charges that are different, or do not exist at all, within other investment products.With help from financial consultants and advisers, investors are encouraged to compare and contrast the costs and benefits of the variable annuity described in this prospectus against those of other investment products, especially other variable annuity and variable life insurance products offered by Nationwide and its affiliates. Nationwide offers a wide array of such products, many with different charges, benefit features and underlying investment options.This process of comparison and analysis should aid in determining whether the purchase of the contract described in this prospectus is consistent with your investment objectives, risk tolerance, investment time horizon, marital status, tax situation and other personal characteristics and needs.Not all benefits, programs, features and investment options described in this prospectus are available or approved for use in every state. In order to comply with the USA Patriot Act and rules promulgated thereunder, Nationwide has implemented procedures designed to prevent contracts described in this prospectus from being used to facilitate money laundering or the financing of terrorist activities. In general, deferred variable annuities are long-term investments; they are not intended as short-term investments.Accordingly, Nationwide has designed the contract to offer features, pricing, and investment options that encourage long-term ownership.It is very important that contract owners and prospective contract owners understand all the costs associated with owning a contract, and if and how those costs change during the lifetime of the contract.Contract and optional charges may not be the same in later contract years as they are in early contract years.The various contract and optional benefit charges are assessed in order to compensate Nationwide for administrative services, distribution and operational expenses, and assumed actuarial risks associated with the contract. Following is a discussion of some relevant factors that may be of particular interest to prospective investors. Distribution, Promotional and Sales Expenses Nationwide pays commissions to the firms that sell the contracts.The maximum gross commission that Nationwide will pay on the sale of the contracts is 9.2% of purchase payments.Note that the individual registered representatives typically receive only a portion of this amount; the remainder is retained by the firm.Nationwide may also, instead of a premium-based commission, pay an asset-based commission (sometimes referred to as "trails" or "residuals"), or a combination of the two. In addition to or partially in lieu of commission, Nationwide may also pay the selling firms a marketing allowance, which is based on the firm’s ability and demonstrated willingness to promote and market Nationwide's products.How any marketing allowance is spent is determined by the firm, but generally will be used to finance firm activities that may contribute to the promotion and marketing of Nationwide's products.For more information on the exact compensation arrangement associated with this contract, please consult your registered representative. Underlying Mutual Fund Payments Nationwide’s Relationship with the Underlying Mutual Funds The underlying mutual funds incur expenses each time they sell, administer, or redeem their shares.The variable account aggregates contract owner purchase, redemption, and transfer requests and submits net or aggregated purchase/redemption requests to each underlying mutual fund daily.The variable account (and not the contract owners) is the underlying mutual fund shareholder.When the variable account aggregates transactions, the underlying mutual fund does not incur the expense of processing individual transactions it would normally incur if it sold its shares directly to the public.Nationwide incurs these expenses instead. Nationwide also incurs the distribution costs of selling the contract (as discussed above), which benefit the underlying mutual funds by providing contract owners with sub-account options that correspond to the underlying mutual funds. 12 An investment adviser or subadviser of an underlying mutual fund or its affiliates may provide Nationwide or its affiliates with wholesaling services that assist in the distribution of the contract and may pay Nationwide or its affiliates to participate in educational and/or marketing activities.These activities may provide the adviser or subadviser (or their affiliates) with increased exposure to persons involved in the distribution of the contract. Types of Payments Nationwide Receives In light of the above, the underlying mutual funds and their affiliates make certain payments to Nationwide or its affiliates (the “payments”).The amount of these payments is typically based on a percentage of assets invested in the underlying mutual funds attributable to the contracts and other variable contracts Nationwide and its affiliates issue, but in some cases may involve a flat fee.These payments may be used by us for any corporate purpose, which include reducing the prices of the contracts, paying expenses that Nationwide or its affiliates incur in promoting, marketing, and administering the contracts and the underlying mutual funds, and achieving a profit. Nationwide or its affiliates receive the following types of payments: · Underlying mutual fund 12b-1 fees, which are deducted from underlying mutual fund assets; · Sub-transfer agent fees or fees pursuant to administrative service plans adopted by the underlying mutual fund, which may be deducted from underlying mutual fund assets; and · Payments by an underlying mutual fund’s adviser or subadviser (or its affiliates).Such payments may be derived, in whole or in part, from the advisory fee, which is deducted from underlying mutual fund assets and is reflected in mutual fund charges. Furthermore, Nationwide benefits from assets invested in Nationwide’s affiliated underlying mutual funds (i.e., Nationwide Variable Insurance Trust) because its affiliates also receive compensation from the underlying mutual funds for investment advisory, administrative, transfer agency, distribution, and/or other services.Thus, Nationwide may receive more revenue with respect to affiliated underlying mutual funds than unaffiliated underlying mutual funds. Nationwide took into consideration the anticipated payments from the underlying mutual funds when we determined the charges imposed under the contracts (apart from fees and expenses imposed by the underlying mutual funds).Without these payments, Nationwide would have imposed higher charges under the contract. Amount of Payments Nationwide Receives For the year ended December 31, 2007, the underlying mutual fund payments Nationwide and its affiliates received from the underlying mutual funds did not exceed 0.65% (as a percentage of the average daily net assets invested in the underlying mutual funds) offered through this contract or other variable contracts that Nationwide and its affiliates issue.Payments from investment advisers or subadvisers to participate in educational and/or marketing activities have not been taken into account in this percentage. Most underlying mutual funds or their affiliates have agreed to make payments to Nationwide or its affiliates, although the applicable percentages may vary from underlying mutual fund to underlying mutual fund and some may not make any payments at all.Because the amount of the actual payments Nationwide and its affiliates receive depends on the assets of the underlying mutual funds attributable to the contract, Nationwide and its affiliates may receive higher payments from underlying mutual funds with lower percentages (but greater assets) than from underlying mutual funds that have higher percentages (but fewer assets). For additional information related to amount of payments Nationwide receives, go to www.nationwide.com. Identification of Underlying Mutual Funds Nationwide may consider several criteria when identifying the underlying mutual funds, including some or all of the following:investment objectives, investment process, investment performance, risk characteristics, investment capabilities, experience and resources, investment consistency, and fund expenses.Another factor Nationwide considers during the identification process is whether the underlying mutual fund’s adviser or subadviser is one of our affiliates or whether the underlying mutual fund, its adviser, its subadviser(s), or an affiliate will make payments to us or our affiliates. There may be underlying mutual funds with lower fees, as well as other variable contracts that offer underlying mutual funds with lower fees.You should consider all of the fees and charges of the contract in relation to its features and benefits when making your decision to invest.Please note that higher contract and underlying mutual fund fees and charges have a direct effect on your investment performance. Profitability Nationwide does consider profitability when determining the charges in the contract.In early contract years, Nationwide does not anticipate earning a profit, since that is a time when administrative and distribution expenses are typically higher.Nationwide does, however, anticipate earning a profit in later contract years.In general, Nationwide's profit will be greater the higher the investment return and the longer the contract is held. Contract Modification Nationwide may modify the annuity contracts, but no modification will affect the amount or term of any annuity contract unless a modification is required to conform the annuity contract to applicable federal or state law.No modification will affect the method by which the Contract Values are determined. 13 Charges and Deductions Contract Maintenance Charge On each contract anniversary (and upon a full surrender of the contract), Nationwide will deduct a contract maintenance charge of $30 to reimburse it for administrative expenses relating to the issuance and maintenance of the contract. For Tax Sheltered Annuities issued on or after the later of May 1, 1997, or the date on which state insurance authorities approve applicable contract modifications, Nationwide will waive the contract maintenance charge for contracts issued in states that use a unified billing authority program (or any similar program) to process purchase payments. Nationwide will also waive the contract maintenance charge for Qualified Plans (as defined by Section 401(k) of the Internal Revenue Code) issued on or after the later of November 3, 1997, or the date state insurance authorities approve applicable contract modifications. The deduction of the contract maintenance charge will be taken proportionately from each sub-account and the fixed account based on the value in each option as compared to the total contract value. Nationwide will not increase the contract maintenance charge.Nationwide will not reduce or eliminate the contract maintenance charge where it would be discriminatory or unlawful. Contingent Deferred Sales Charge No sales charge deduction is made from the purchase payments when amounts are deposited into the contracts.However, if any part of the contract is surrendered, Nationwide will deduct a CDSC.The CDSC will not exceed 7% of the purchase payments surrendered. The CDSC is calculated by multiplying the applicable CDSC percentage (noted below) by the amount of purchase payments surrendered. For purposes of calculating the CDSC, surrenders are considered to come first from the oldest purchase payment made to the contract, then the next oldest purchase payment, and so forth.Earnings are not subject to the CDSC, but may not be distributed prior to the distribution of all purchase payments.(For tax purposes, a surrender is usually treated as a withdrawal of earnings first.) The CDSC applies as follows: Number of Completed Years from Date of Purchase Payment CDSC Percentage 0 7% 1 6% 2 5% 3 4% 4 3% 5 2% 6 1% 7 0% The CDSC is used to cover sales expenses, including commissions, production of sales material, and other promotional expenses.If expenses are greater than the CDSC, the shortfall will be made up from Nationwide’s general account, which may indirectly include portions of the Contract Maintenance Charge and the Mortality and Expense Risk Charge or, if applicable, the Actuarial Risk Fee, since Nationwide may generate a profit from these charges. Contract owners taking withdrawals before age 59½ may be subject to a 10% tax penalty.In addition, all or a portion of the withdrawal may be subject to federal income taxes (see "Non-Qualified Contracts - Natural Persons as Contract Owners"). Waiver of Contingent Deferred Sales Charge Beginning with the second contract year, the contract owner may withdraw without a CDSC the greater of: (a) 10% of each purchase payment; or (b) any amount withdrawn to meet minimum distribution requirements under the Internal Revenue Code. This CDSC-free privilege is non-cumulative.Free amounts not taken during any given contract year cannot be taken as free amounts in a subsequent contract year. In addition, no CDSC will be deducted: (1) upon the annuitization of contracts which have been in force for at least two years; (2) upon payment of a death benefit; or (3) from any values which have been held under a contract for at least 7 years. For Tax Sheltered Annuities, Qualified Contracts and SEP IRAs, Nationwide will waive the CDSC when: · the plan participant has participated in the contract for 10 years of active deferrals; · the plan participant dies; · the plan participant experiences a hardship (as provided in Internal Revenue Code Section 403(b) and as defined by Internal Revenue Code Section 401(k)), provided that any hardship surrender may not include any income from salary reduction contributions; · the plan participant annuitizes after completing 2 years in the contract; · the plan participant separates from service (as defined in Internal Revenue Code Section 401(k)(2)(B)) and has participated in the contract for 5 years; or · the plan participant becomes disabled (within the meaning of Internal Revenue Code Section 72(m)(7)). No CDSC applies to transfers among sub-accounts or between or among the fixed account and/or the variable account. The CDSC will not be eliminated if to do so would be unfairly discriminatory or prohibited by state law. 14 This contract is not designed for and does not support active trading strategies.In order to protect investors in this contract that do not utilize such strategies, Nationwide may initiate certain exchange offers intended to provide contract owners that meet certain criteria with an alternate variable annuity designed to accommodate active trading.If this contract is exchanged as part of an exchange offer, the exchange will be made on the basis of the relative net asset values of the exchanged contract.Furthermore, no CDSC will be assessed on the exchanged assets and Nationwide will "tack" the contract’s CDSC schedule onto the new contract.This means that the CDSC schedule will not start anew on the exchanged assets in the new contract; rather, the CDSC schedule from the exchanged contract will be applied to the exchanged assets both in terms of percentages and the number of completed contract years.This enables the contract owner to exchange into the new contract without having to start a new CDSC schedule on exchanged assets.However, if subsequent purchase payments are made to the new contract, they will be subject to any applicable CDSC schedule that is part of the new contract. Variable Account Charges for Contracts Issued Before November 3, 1997 (or Before the Date State Insurance Authorities Approve applicable Contract Modifications) Mortality and Expense Risk Charges Nationwide deducts a Mortality and Expense Risk Charge from the variable account.This amount is computed on a daily basis and is equal to an annual rate of 1.25% of the daily net assets of the variable account. The Mortality Risk Charge (0.80%) compensates Nationwide for guaranteeing the annuity rate of the contracts.This guarantee ensures that the annuity rates will not change regardless of the death rates of annuity payees or the general population. The Expense Risk Charge (0.45%) compensates Nationwide for guaranteeing that administration charges will not increase regardless of actual expenses. If the Mortality and Expense Risk Charge is insufficient to cover actual expenses, the loss is borne by Nationwide.Nationwide may realize a profit from this charge. Administration Charge Nationwide deducts an Administration Charge from the variable account.This amount is computed on a daily basis and is equal to an annual rate of 0.05% of the daily net assets of the variable account. The Administration Charge compensates Nationwide for administrative expenses. If this charge is insufficient to cover actual expenses, the loss is borne by Nationwide. Variable Account Charges for Contracts Issued On or After November 3, 1997 (or the Date on which State Insurance Authorities Approve applicable Contract Modifications) Actuarial Risk Fee Nationwide deducts an Actuarial Risk Fee from the variable account.This amount is computed on a daily basis and is equal to an annual rate of 1.30% of the daily net assets of the variable account. The Actuarial Risk Fee compensates Nationwide for actuarial risks, including administration expenses relating to contract issuance and maintenance, and mortality risk expenses.Nationwide may realize a profit from this charge. School District Processing Fee For contracts issued on or after the later of November 3, 1997 or the date state insurance authorities approve applicable contract modifications, Nationwide may charge against the contract any charges assessed to Nationwide by individual school districts for the processing of employee payroll deductions. This charge will not exceed the greater of $30 or 0.40% of the contract value.This charge will never exceed the exact amount billed to Nationwide by school districts for this service. Nationwide will deduct these charges from the contract: (1) at the time the contract is surrendered; (2) annually; (3) at annuitization; or (4) on any other date Nationwide becomes subject to these charges. Nationwide will determine the method that will be used to recoup these expenses.It will be at Nationwide’s sole discretion and may be changed without notice to contract owners. Contract Exchange Fee If a contract owner chooses to exchange the contract for another Nationwide contract (or a contract of any of its affiliates), Nationwide will make a determination as to the eligibility of such an exchange.In making the determination, Nationwide will apply its rules and regulations, which may include assessing a reasonable processing fee for the exchange.This fee will never exceed $40.The contract exchange fee will be in addition to any contract maintenance charge that may be applicable. Premium Taxes Nationwide will charge against the contract value any premium taxes levied by a state or other government entity.Premium tax rates currently range from 0% to 5.0%.This range is subject to change.The method used to assess premium tax will be determined by Nationwide at its sole discretion in compliance with state law. 15 If applicable, Nationwide will deduct premium taxes from the contract either at: (1) the time the contract is surrendered; (2) annuitization; or (3) such earlier date as Nationwide becomes subject to premium taxes. Premium taxes may be deducted from death benefit proceeds. Contract Ownership The contract owner has all rights under the contract.Purchasers who name someone other than themselves as the contract owner will have no rights under the contract. Contract owners of Non-Qualified Contracts may name a new contract owner at any time before the annuitization date.Any change of contract owner automatically revokes any prior contract owner designation.Changes in contract ownership may result in federal income taxation and may be subject to state and federal gift taxes. A change in contract ownership must be submitted in writing and recorded at Nationwide’s home office.Once recorded, the change will be effective as of the date signed.No change will be effective unless and until it is received and recorded at Nationwide's home office.However, the change will not affect any payments made or actions taken by Nationwide before it was recorded. The contract owner may also request a change in the annuitant, contingent annuitant, contingent owner, beneficiary, or contingent beneficiary before the annuitization date.These changes must be: · on a Nationwide form; · signed by the contract owner; and · received at Nationwide’s home office before the annuitization date. Nationwide must review and approve any change requests.If the contract owner is not a natural person and there is a change of the annuitant, distributions will be made as if the contract owner died at the time of the change. On the annuitization date, the annuitant will become the contract owner. Contingent Ownership The contingent owner is entitled to certain benefits under the contract if a contract owner who is not the annuitant dies before the annuitization date. The contract owner may name or change a contingent owner at any time before the annuitization date.To change the contingent owner, a written request must be submitted to Nationwide.Once Nationwide has recorded the change, it will be effective as of the date it was signed.The change will not affect any action taken by Nationwide before the change was recorded. Annuitant The annuitant is the person who will receive annuity payments and upon whose continuation of life any annuity payment involving life contingencies depends.This person must be age 78 or younger at the time of contract issuance, unless Nationwide approves a request for an annuitant of greater age.The annuitant may be changed before the annuitization date with Nationwide’s consent. Beneficiary and Contingent Beneficiary The beneficiary is the person who is entitled to the death benefit if the annuitant dies before the annuitization date.The contract owner can name more than one beneficiary.Multiple beneficiaries will share the death benefit equally, unless otherwise specified. The contract owner may change the beneficiary or contingent beneficiary during the annuitant’s lifetime by submitting a written request to Nationwide.Once recorded, the change will be effective as of the date the request was signed, whether or not the annuitant was living at the time it was recorded.The change will not affect any action taken by Nationwide before the change was recorded. Operation of the Contract Minimum Initial and Subsequent Purchase Payments Contract Type Minimum Initial Purchase Payment Minimum Subsequent Payments IRA $0 $0 Non-Qualified Contracts $1,500 $10 Qualified Plans $0 $0 Roth IRA $0 $0 SEP IRA $0 $0 Tax Sheltered Annuity* $0 $0 *Only available for individual 403(b) Tax Sheltered Annuity contracts subject to ERISA and certain state Optional Retirement Plans and/or Programs that have purchased at least one individual annuity contract issued by Nationwide prior to September 25, 2007. Pricing Initial purchase payments allocated to sub-accounts will be priced at the accumulation unit value determined no later than 2 business days after receipt of an order to purchase if the application and all necessary information are complete.If the application is not complete, Nationwide may retain a purchase payment for up to 5 business days while attempting to complete it.If the application is not completed within 5 business days, the prospective purchaser will be informed of the reason for the delay.The purchase payment will be returned unless the prospective purchaser specifically allows Nationwide to hold the purchase payment until the application is completed. 16 Subsequent purchase payments will be priced based on the next available accumulation unit value after the payment is received.The cumulative total of all purchase payments under contracts issued by Nationwide on the life of any one annuitant cannot exceed $1,000,000 without Nationwide’s prior consent. Except on the days listed below and on weekends, purchase payments, transfers and surrenders are priced every day.Purchase payments will not be priced when the New York Stock Exchange is closed or on the following nationally recognized holidays: ·New Year’s Day ·Independence Day ·Martin Luther King, Jr. Day ·Labor Day ·Presidents’ Day ·Thanksgiving ·Good Friday ·Christmas ·Memorial Day Nationwide also will not price purchase payments if: (1) trading on the New York Stock Exchange is restricted; (2) an emergency exists making disposal or valuation of securities held in the variable account impracticable; or (3) the SEC, by order, permits a suspension or postponement for the protection of security holders. Rules and regulations of the SEC will govern as to when the conditions described in (2) and (3) exist.If Nationwide is closed on days when the New York Stock Exchange is open, Contract value may change and contract owners will not have access to their accounts. Allocation of Purchase Payments Nationwide allocates purchase payments to sub-accounts and/or the fixed account as instructed by the contract owner.Shares of the underlying mutual funds allocated to the sub-accounts are purchased at net asset value, then converted into accumulation units.Nationwide reserves the right to limit or refuse purchase payments allocated to the fixed account at its sole discretion. Contract owners can change allocations or make exchanges among the sub-accounts and the fixed account.However, no change may be made that would result in an amount less than 1% of the purchase payments being allocated to any sub-account.Certain transactions may be subject to conditions imposed by the underlying mutual funds, as well as those set forth in the contract. Determining the Contract Value The contract value is the sum of: (1) the value of amounts allocated to the sub-accounts of the variable account; and (2) amounts allocated to the fixed account. If part or all of the contract value is surrendered, or charges are assessed against the contract value, Nationwide will deduct a proportionate amount from each sub-account and the fixed account based on current cash values. Determining Variable Account Value – Valuing an Accumulation Unit Purchase payments or transfers allocated to sub-accounts are accounted for in accumulation units.Accumulation unit values (for each sub-account) are determined by calculating the net investment factor for the underlying mutual funds for the current valuation period and multiplying that result with the accumulation unit values determined on the previous valuation period. Nationwide uses the net investment factor as a way to calculate the investment performance of a sub-account from valuation period to valuation period.For each sub-account, the net investment factor shows the investment performance of the underlying mutual fund in which a particular sub-account invests, including the charges assessed against that sub-account for a valuation period. The net investment factor for any particularsub-account is determined by dividing (a) by (b), and then subtracting (c) from the result, where: (a) is the sum of: (1) the net asset value of the underlying mutual fund as of the end of the current valuation period; and (2) the per share amount of any dividend or income distributions made by the underlying mutual fund (if the date of the dividend or income distribution occurs during the current valuation period). (b) is the net asset value of the underlying mutual fund determined as of the end of the preceding valuation period. (c) is a factor representing the daily variable account charges.The factor is equal to an annual rate of 1.30% of the daily net assets of the variable account. Based on the change in the net investment factor, the value of an accumulation unit may increase or decrease.Changes in the net investment factor may not be directly proportional to changes in the net asset value of the underlying mutual fund shares because of the deduction of variable account charges. Though the number of accumulation units will not change as a result of investment experience, the value of an accumulation unit may increase or decrease from valuation period to valuation period. Determining Fixed Account Value Nationwide determines the value of the fixed account by: (1) adding all amounts allocated to the fixed account, minus amounts previously transferred or withdrawn; and (2) adding any interest earned on the amounts allocated. 17 Transfers Transfers from the Fixed Account to the Variable Account Contract owners may request to have fixed account allocations transferred to the variable account only upon reaching the end of an interest rate guarantee period.Normally, Nationwide will permit 100% of such fixed account allocations to be transferred to the variable account; however Nationwide may, under certain economic conditions and at its discretion, limit the maximum transferable amount.Under no circumstances will the maximum transferable amount be less than 10% of the fixed account allocation reaching the end of an interest rate guarantee period.Transfers of the fixed account allocations must be made within 45 days after reaching the end of an interest rate guarantee period. Contract owners who use dollar cost averaging may transfer from the fixed account to the variable account under the terms of that program (see "Dollar Cost Averaging"). Transfers to the Fixed Account Contract owners may request to have variable account allocations transferred to the fixed account at any time.Normally, Nationwide will not restrict transfers from the variable account to the fixed account; however, Nationwide may establish a maximum transfer limit from the variable account to the fixed account.Except as noted below, the transfer limit will not be less than 10% of the current value of the variable account at the time the transfer is requested.Nationwide also reserves the right to refuse transfers to the fixed account if the fixed account value is (or would be after the transfer) equal to or greater than 25% of the contract value at the time transfer is requested.Generally, Nationwide will invoke this right when rates are low by historical standards. Transfers Among Sub-Accounts Contracts owners may request to have allocations transferred among the sub-accounts once per valuation period. Transfers After Annuitization After annuitization, transfers may only be made on the anniversary of the annuitization date. Transfer Requests Contract owners may submit transfer requests in writing, over the telephone, or via the internet.Nationwide will use reasonable procedures to confirm that instructions are genuine and will not be liable for following instructions that it reasonably determined to be genuine.Nationwide may restrict or withdraw the telephone and/or internet transfer privilege at any time. Generally, sub-account transfers will receive the accumulation unit value next computed after the transfer request is received.However, if a contract that is limited to submitting transfer requests via U.S. mail submits a transfer request via the internet or telephone pursuant to Nationwide's one-day delay policy, the transfer will be executed on the next business day after the exchange request is received by Nationwide (see "Managers of Multiple Contracts"). Interest Rate Guarantee Period The interest rate guarantee period is the period of time that the fixed account interest rate is guaranteed to remain the same.Within 45 days of the end of an interest rate guarantee period, transfers may be made from the fixed account to the variable account.Nationwide will determine the amount that may be transferred and will declare this amount at the end of the guarantee period.This amount will not be less than 10% of the amount in the fixed account that is maturing. For new purchase payments allocated to the fixed account, or transfers to the fixed account from the variable account, this period begins on the date of deposit or transfer and ends on the one year anniversary of the deposit or transfer.The guaranteed interest rate period may last for up to 3 months beyond the 1 year anniversary because guaranteed terms end on the last day of a calendar quarter. During an interest rate guarantee period, transfers cannot be made from the fixed account, and amounts transferred to the fixed account must remain on deposit. Transfer Restrictions Neither the contracts described in this prospectus nor the underlying mutual funds are designed to support active trading strategies that require frequent movement between or among sub-accounts (sometimes referred to as "market-timing" or "short-term trading").A contract owner who intends to use an active trading strategy should consult his/her registered representative and request information on other Nationwide variable annuity contracts that offer underlying mutual funds that are designed specifically to support active trading strategies. Nationwide discourages (and will take action to deter) short-term trading in this contract because the frequent movement between or among sub-accounts may negatively impact other investors in the contract.Short-term trading can result in: · the dilution of the value of the investors’ interests in the underlying mutual fund; · underlying mutual fund managers taking actions that negatively impact performance (keeping a larger portion of the underlying mutual fund assets in cash or liquidating investments prematurely in order to support redemption requests); and/or · increased administrative costs due to frequent purchases and redemptions. To protect investors in this contract from the negative impact of these practices, Nationwide has implemented, or reserves the right to implement, several processes and/or restrictions aimed at eliminating the negative impact of active trading strategies.Nationwide makes no assurances that all risks associated with short-term trading will be completely eliminated by these processes and/or restrictions. Nationwide cannot guarantee that its attempts to deter active trading strategies will be successful.If we are unable to deter active trading strategies, the performance of the sub-accounts that are actively traded may be adversely impacted. 18 U.S. Mail Restrictions Nationwide monitors transfer activity in order to identify those who may be engaged in harmful trading practices.Transaction reports are produced and examined.Generally, a contract may appear on these reports if the contract owner (or a third party acting on their behalf) engages in a certain number of "transfer events" in a given period.A "transfer event" is any transfer, or combination of transfers, occurring on a given trading day (valuation period).For example, if a contract owner executesmultiple transfers involving 10 underlying mutual funds in one day, this counts as one transfer event.A single transfer occurring on a given trading day and involving only 2 underlying mutual funds (or one underlying mutual fund if the transfer is made to or from the fixed account) will also count as one transfer event. As a result of this monitoring process, Nationwide may restrict the method of communication by which transfer orders will be accepted.In general, Nationwide will adhere to the following guidelines: Trading Behavior Nationwide's Response 6 or more transfer events in one calendar quarter Nationwide will mail a letter to the contract owner notifying them that: (1)they have been identified as engaging in harmful trading practices; and (2)if their transfer events exceed 11 in 2 consecutive calendar quarters or 20 in one calendar year, the contract owner will be limited to submitting transfer requests via U.S. mail. More than 11 transfer events in 2 consecutive calendar quarters OR More than 20 transfer events in one calendar year Nationwide will automatically limit the contract owner to submitting transfer requests via U.S. mail. Each January 1st, Nationwide will start the monitoring anew, so that each contract starts with 0 transfer events each January 1.See, however, the "Other Restrictions" provision below. Managers of Multiple Contracts Some investment advisers/representatives manage the assets of multiple Nationwide contracts pursuant to trading authority granted or conveyed by multiple contract owners.These multi-contract advisers will generally be required by Nationwide to submit all transfer requests via U.S. mail. Nationwide may, as an administrative practice, implement a "one-day delay" program for these multi-contract advisers, which they can use in addition to or in lieu of submitting transfer requests via U.S. mail.The one-day delay option permits multi-contract advisers to continue to submit transfer requests via the internet or telephone.However, transfer requests submitted by multi-contract advisers via the internet or telephone will not receive the next available accumulation unit value.Rather, they will receive the accumulation unit value that is calculated on the following business day.Transfer requests submitted under the one-day delay program are irrevocable.Multi-contract advisers will receive advance notice of being subject to the one-day delay program. Other Restrictions Nationwide reserves the right to refuse or limit transfer requests, or take any other action it deems necessary, in order to protect contract owners, annuitants, and beneficiaries from the negative investment results that may result from short-term trading or other harmful investment practices employed by some contract owners (or third parties acting on their behalf).In particular, trading strategies designed to avoid or take advantage of Nationwide's monitoring procedures (and other measures aimed at curbing harmful trading practices) that are nevertheless determined by Nationwide to constitute harmful trading practices, may be restricted. Any restrictions that Nationwide implements will be applied consistently and uniformly. Underlying Mutual Fund Restrictions and Prohibitions Pursuant to regulations adopted by the SEC, Nationwide is required to enter into written agreements with the underlying mutual funds which allow the underlying mutual funds to: (1) request the taxpayer identification number, international taxpayer identification number, or other government issued identifier of any Nationwide contract owner; (2) request the amounts and dates of any purchase, redemption, transfer or exchange request (“transaction information”); and (3) instruct Nationwide to restrict or prohibit further purchases or exchanges by contract owners that violate policies established by the underlying mutual fund (whose policies may be more restrictive than Nationwide’s policies). Nationwide is required to provide such transaction information to the underlying mutual funds upon their request.In addition, Nationwide is required to restrict or prohibit further purchases or exchange requests upon instruction from the underlying mutual fund.Nationwide and any affected contract owner may not have advance notice of such instructions from an underlying mutual fund to restrict or prohibit further purchases or exchange requests.If an underlying mutual fund refuses to accept a purchase or exchange request submitted by Nationwide, Nationwide will keep any affected contract owner in their current underlying mutual fund allocation. Right to Examine and Cancel If the contract owner elects to cancel the contract, he/she may return it to Nationwide’s home office within a certain period of time known as the “free look” period.Depending on the state 19 in which the contract was purchased (and, in some states, if the contract is purchased as a replacement for another annuity contract), the free look period may be 10 days or longer.For ease of administration, Nationwide will honor any free look cancellation that is received at Nationwide’s home office or postmarked within 30 days after the contract issue date.The contract issue date is the next business day after the initial purchase payment is applied to the contract. If the contract owner elects to cancel the contract pursuant to the free look provision, where required by law, Nationwide will return the greater of the contract value or the amount of purchase payment(s) applied during the free look period, less any applicable federal and state income tax withholding.Otherwise, Nationwide will return the contract value, less any applicable federal and state income tax withholding. In some states, Nationwide will allocate initial purchase payments to the money market sub-account during the free look period.After the free look period, Nationwide will reallocate the contract value among the sub-accounts based on the instructions contained on the application. Liability of the variable account under this provision is limited to the contract value in each sub-account on the date of revocation.Any additional amounts refunded to the contract owner will be paid by Nationwide. Surrender (Redemption) Prior to Annuitization Contract owners may surrender some or all of their contract value before the earlier of the annuitization date or the annuitant’s death.Surrender requests must be in writing and Nationwide may require additional information.When taking a full surrender, the contract must accompany the written request.Nationwide may require a signature guarantee. Nationwide will pay any amounts surrendered from the sub-accounts within 7 days.However, Nationwide may suspend or postpone payment when it is unable to price a purchase payment or transfer (See “Pricing”).Surrenders from the contract may be subject to federal income tax and/or a penalty tax.See "Federal Income Taxes" in Appendix C. Partial Surrenders (Partial Redemptions) Nationwide will surrender accumulation units from the sub-accounts and an amount from the fixed account.The amount withdrawn from each investment option will be in proportion to the value in each option at the time of the surrender request. A CDSC may apply.The contract owner may direct Nationwide to deduct the CDSC from either: (a) the amount requested; or (b) the contract value remaining after the contract owner has received the amount requested. If the contract owner does not make a specific election, any applicable CDSC will be taken from the contract value remaining after the contract owner has received the amount requested. Partial Surrenders to Pay Investment Advisory Fees Some contract owners utilize an investment advisor(s) to manage their assets, for which the investment advisor assesses a fee.Investment advisors are not endorsed or affiliated with Nationwide and Nationwide makes no representation as to their qualifications.The fees for these investment advisory services are specified in the respective account agreements and are separate from and in addition to the contract fees and expenses described in this prospectus.Some contract owners authorize their investment advisor to take a partial surrender(s) from the contract in order to collect investment advisory fees.Surrenders taken from this contract to pay advisory or investment management fees are subject to the CDSC provisions of the contract and may be subject to income tax and/or tax penalties. Full Surrenders (Full Redemptions) The contract value upon full surrender may be more or less than the total of all purchase payments made to the contract.The contract value will reflect: · variable account charges; · a $30 Contract Maintenance Charge; · underlying mutual fund charges; · the investment performance of the underlying mutual funds; · any outstanding loan balance plus accrued interest; and · amounts allocated to the fixed account and any interest credited. A CDSC may apply. Nationwide is required by state law to reserve the right to postpone payment of assets in the fixed account for a period of up to six months from the date of the surrender request. Surrenders Under a Qualified Plan or Tax Sheltered Annuity Contract owners of a Qualified Plan or Tax Sheltered Annuity may surrender part or all of their contract value before the earlier of the annuitization date or the annuitant’s death, except as provided below: (A) Contract value attributable to contributions made under a qualified cash or deferred arrangement (within the meaning of Internal Revenue Code Section 402(g)(3)(A)), a salary reduction agreement (within the meaning of Internal Revenue Code Section 402(g)(3)(C)), or transfers from a Custodial Account (described in Section 403(b)(7) of the Internal Revenue Code), may be surrendered only: (1) when the contract owner reaches age 59½, separates from service, dies, or becomes disabled (within the meaning of Internal Revenue Code Section 72(m)(7)); or (2) in the case of hardship (as defined for purposes of Internal Revenue Code Section 401(k)), provided that any such hardship surrender may not include any income earned on salary reduction contributions. 20 (B) The surrender limitations described in Section A also apply to: (1) salary reduction contributions to Tax Sheltered Annuities made for plan years beginning after December 31, 1988; (2) earnings credited to such contracts after the last plan year beginning before January 1, 1989, on amounts attributable to salary reduction contributions; and (3) all amounts transferred from 403(b)(7) custodial accounts (except that earnings and employer contributions as of December 31, 1988 in such custodial accounts may be withdrawn in the case of hardship). (C) Any distribution other than the above, including a ten day free look cancellation of the contract (when available) may result in taxes, penalties, and/or retroactive disqualification of a Qualified Contract or Tax Sheltered Annuity. In order to prevent disqualification of a Tax Sheltered Annuity after a ten day free look cancellation, Nationwide will transfer the proceeds to another Tax Sheltered Annuity upon proper direction by the contract owner. These provisions explain Nationwide's understanding of current withdrawal restrictions.These restrictions may change. Distributions pursuant to Qualified Domestic Relations Orders will not violate the restrictions stated above. When the contract is issued to fund a Qualified Plan, plan terms and the Internal Revenue Code may modify these surrender provisions. Surrenders Under a Texas Optional Retirement Program Redemption restrictions apply to contracts issued under the Texas Optional Retirement Program. The Texas Attorney General has ruled that participants in contracts issued under the Texas Optional Retirement Program may only take withdrawals if: · the participant dies; · the participant retires; · the participant terminates employment due to total disability; or · the participant that works in a Texas public institution of higher education terminates employment. Due to the restrictions described above, a participant under this plan will not be able to withdraw cash values from the contract unless one of the applicable conditions is met.However, contract value may be transferred to other carriers, subject to any CDSC. Nationwide issues this contract to participants in the Texas Optional Retirement Program in reliance upon and in compliance with Rule 6c-7 of the Investment Company Act of 1940. Loan Privilege The loan privilege is only available to owners of Qualified Contracts and Tax Sheltered Annuities.These contract owners can take loans from the contract value beginning 30 days after the contract is issued up to the annuitization date.Loans are subject to the terms of the contract, the plan, and the Internal Revenue Code.Nationwide may modify the terms of a loan to comply with changes in applicable law. Minimum and Maximum Loan Amounts Contract owners may borrow a minimum of $1,000, unless Nationwide is required by law to allow a lesser minimum amount.Each loan must individually satisfy the contract minimum amount. Nationwide will calculate the maximum nontaxable loan amount based upon information provided by the participant or the employer.Loans may be taxable if a participant has additional loans from other plans.The total of all outstanding loans must not exceed the following limits: Contract Values Maximum Outstanding Loan Balance Allowed Non-ERISA Plans up to $20,000 up to 80% of contract value (not more than $10,000) $20,000 and over up to 50% of contract value (not more than $50,000*) ERISA Plans All up to 50% of contract value (not more than $50,000*) *The $50,000 limits will be reduced by the highest outstanding balance owed during the previous 12 months. For salary reduction Tax Sheltered Annuities, loans may be secured only by the contract value. Maximum Loan Processing Fee Nationwide may charge a loan processing fee at the time each new loan is processed.The loan processing fee, if assessed, will not exceed $25 per loan processed.This fee compensates Nationwide for expenses related to administering and processing loans. The fee is taken from the sub-accounts and the fixed account in proportion to the contract value at the time the loan is processed. How Loan Requests are Processed All loans are made from the collateral fixed account.Nationwide transfers accumulation units in proportion to the assets in each sub-account to the collateral fixed account until the requested amount is reached.If there are not enough accumulation units available in the contract to reach the requested loan amount, Nationwide next transfers contract value from the fixed account.No CDSC will be deducted on transfers related to loan processing. 21 Interest The outstanding loan balance in the collateral fixed account is credited with interest until the loan is repaid in full.The interest rate will be 2.25% less than the loan interest rate fixed by Nationwide.The interest rate is guaranteed never to fall below the minimum interest rate required by applicable state law. Specific loan terms are disclosed at the time of loan application or issuance. Loan Repayment Loans must be repaid in five years.However, if the loan is used to purchase the contract owner’s principal residence, the contract owner has 15 years to repay the loan. Contract owners must identify loan repayments as loan repayments or they will be treated as purchase payments and will not reduce the outstanding loan.Payments must be substantially level and made at least quarterly. Loan repayments will consist of principal and interest in amounts set forth in the loan agreement.Repayments are allocated to the sub-accounts in accordance with the contract, unless Nationwide and the contract owner have agreed to amend the contract at a later date on a case by case basis. Distributions and Annuity Payments Distributions made from the contract while a loan is outstanding will be reduced by the amount of the outstanding loan plus accrued interest if: · the contract is surrendered; · the contract owner/annuitant dies; · the contract owner who is not the annuitant dies prior to annuitization; or · annuity payments begin. Transferring the Contract Nationwide reserves the right to restrict any transfer of the contract while the loan is outstanding. Grace Period and Loan Default If a loan payment is not made when due, interest will continue to accrue.A grace period may be available (please refer to the terms of the loan agreement).If a loan payment is not made by the end of the applicable grace period, the entire loan will be treated as a deemed distribution and will be taxable to the borrower.This deemed distribution may also be subject to an early withdrawal tax penalty by the Internal Revenue Service. After default, interest will continue to accrue on the loan.Defaulted amounts, plus interest, are deducted from the contract value when the participant is eligible for a distribution of at least that amount.Additional loans are not available while a previous loan is in default. Assignment Contract rights are personal to the contract owner and may not be assigned without Nationwide’s written consent. A Non-Qualified Contract owner may assign some or all rights under the contract.An assignment must occur before annuitization while the annuitant is alive.Once proper notice of assignment is recorded by Nationwide’s home office, the assignment will become effective as of the date the written request was signed. IRAs, Roth IRAs, SEP IRAs, Qualified Contracts and Tax Sheltered Annuities may not be assigned, pledged or otherwise transferred except where allowed by law. Nationwide is not responsible for the validity or tax consequences of any assignment.Nationwide is not liable for any payment or settlement made before the assignment is recorded.Assignments will not be recorded until Nationwide receives sufficient direction from the contract owner and the assignee regarding the proper allocation of contract rights. Amounts pledged or assigned will be treated as distributions and will be included in gross income to the extent that the cash value exceeds the investment in the contract for the taxable year in which it was pledged or assigned.Amounts assigned may be subject to a tax penalty equal to 10% of the amount included in gross income. Assignment of the entire contract value may cause the portion of the contract value exceeding the total investment in the contract and previously taxed amounts to be included in gross income for federal income tax purposes each year that the assignment is in effect. Contract Owner Services Asset Rebalancing Asset Rebalancing is the automatic reallocation of contract values to the sub-accounts on a predetermined percentage basis.Asset Rebalancing is not available for assets held in the fixed account.Each Asset Rebalancing reallocation is considered a transfer event.Requests for Asset Rebalancing must be on a Nationwide form.Once Asset Rebalancing is elected, it will only be terminated upon specific instruction from the contract owner; manual transfers will not automatically terminate the program. Asset Rebalancing occurs every three months or on another frequency if permitted by Nationwide.If the last day of the three-month period falls on a Saturday, Sunday, recognized holiday, or any other day when the New York Stock Exchange is closed, Asset Rebalancing will occur on the next business day.Asset Rebalancing may be subject to employer limitations or restrictions for contracts issued to a Qualified Plan or Tax Sheltered Annuity plan.Contract owners should consult a financial adviser to discuss the use of Asset Rebalancing. Nationwide reserves the right to stop establishing new Asset Rebalancing programs.Nationwide also reserves the right to assess a processing fee for this service. 22 Dollar Cost Averaging Dollar Cost Averaging is a long-term transfer program that allows you to make regular, level investments over time.It involves the automatic transfer of a specified amount from the fixed account and certain sub-accounts into other sub-accounts.Contract owners may participate in this program if their contract value is $5,000 or more.Nationwide does not guarantee that this program will result in profit or protect contract owners from loss. Contract owners direct Nationwide to automatically transfer specified amounts from the fixed account, Fidelity Variable Insurance Products Fund – VIP High Income Portfolio: Initial Class, NVIT – Federated NVIT High Income Bond Fund: Class I, NVIT Government Bond Fund: Class I, and NVIT Money Market Fund: Class I to any other underlying mutual fund.Dollar Cost Averaging transfers may not be directed to the fixed account. Transfers occur monthly or on another frequency if permitted by Nationwide.Dollar Cost Averaging transfers are not considered transfer events.Nationwide will process transfers until either the value in the originating investment option is exhausted, or the contract owner instructs Nationwide in writing to stop the transfers. Nationwide reserves the right to stop establishing new dollar cost averaging programs.Nationwide also reserves the right to assess a processing fee for this service. Dollar Cost Averaging from the Fixed Account Transfers from the fixed account must be equal to or less than 1/30th of the fixed account value at the time the program is requested.A Dollar Cost averaging program which transfers amounts from the fixed account to the variable account is not the same as an Enhanced Rate Dollar Cost Averaging program. Contract owners that wish to utilize dollar cost averaging from the fixed account should first inquire whether any Enhanced Rate Dollar Cost Averaging programs are available. Enhanced Rate Dollar Cost Averaging Nationwide may, from time to time, offer Enhanced Rate Dollar Cost Averaging programs.Only new purchase payments to the contract are eligible to participate in this program. Nationwide reserves the right to require a minimum balance to establish the Enhanced Rate Dollar Cost Averaging Program.Dollar Cost Averaging transfers for this program may only be made from the fixed account.Such Enhanced Rate Dollar Cost Averaging programs allow the contract owner to earn a higher rate of interest on assets in the fixed account than would normally be credited when not participating in the program.Each enhanced interest rate is guaranteed for as long as the corresponding program is in effect.Nationwide will process transfers until either amounts in the enhanced rate fixed account are exhausted, or the contract owner instructs Nationwide in writing to stop the transfers.For this program only, when a written request to discontinue transfers is received, Nationwide will automatically transfer the remaining amount in the enhanced rate fixed account to the money market sub-account. Systematic Withdrawals Systematic withdrawals allow contract owners to receive a specified amount (of at least $100) on a monthly, quarterly, semi-annual, or annual basis.Requests for systematic withdrawals and requests to discontinue systematic withdrawals must be in writing. The withdrawals will be taken from the sub-accounts and the fixed account proportionately unless Nationwide is instructed otherwise. Nationwide will withhold federal income taxes from systematic withdrawals unless otherwise instructed by the contract owner.The Internal Revenue Service may impose a 10% penalty tax if the contract owner is under age 59½ unless the contract owner has made an irrevocable election of distributions of substantially equal payments. A CDSC may apply to amounts taken through systematic withdrawals. If the contract owner takes systematic withdrawals, the maximum amount that can be withdrawn annually without a CDSC is the greater of: (1) 10% of all purchase payments made to the contract as of the withdrawal date; or (2) an amount withdrawn to meet minimum distribution requirements under the Internal Revenue Code. The CDSC-free withdrawal privilege for systematic withdrawals is non-cumulative.Free amounts not taken during any contract year cannot be taken as free amounts in a subsequent contract year. Nationwide reserves the right to stop establishing new systematic withdrawal programs.Systematic withdrawals are not available before the end of the ten-day free look period (see "Right to Examine and Cancel"). Annuity Commencement Date The annuity commencement date is the date on which annuity payments are scheduled to begin. The contract owner may change the annuity commencement date before annuitization.This change must be in writing and approved by Nationwide. Annuitizing the Contract Annuitization Date The annuitization date is the date that annuity payments begin.The annuitization date will be the first day of a calendar month unless otherwise agreed.The annuitization date must be at least 2 years after the contract is issued, but may not be later than either: · the age (or date) specified in your contract; or · the age (or date) specified by state law, where applicable. If the contract is issued to fund a Tax Sheltered Annuity, annuitization may occur during the first 2 years subject to Nationwide’s approval. The Internal Revenue Code may require that distributions be made prior to the annuitization dates specified above (see "Required Distributions" in Appendix C). 23 Annuitization Annuitization is the period during which annuity payments are received.It is irrevocable once payments have begun.Upon arrival of the annuitization date, the annuitant must choose: (1) an annuity payment option; and (2) either a fixed payment annuity, variable payment annuity, or an available combination. Nationwide guarantees that each payment under a fixed payment annuity will be the same throughout annuitization.Under a variable payment annuity, the amount of each payment will vary with the performance of the underlying mutual funds chosen by the contract owner. Fixed Payment Annuity A fixed payment annuity is an annuity where the amount of the annuity payment remains level. The first payment under a fixed payment annuity is determined on the annuitization date based on the annuitant’s age (in accordance with the contract) by: (1) deducting applicable premium taxes from the total contract value; then (2) applying the contract value amount specified by the contract owner to the fixed payment annuity table for the annuity payment option elected. Subsequent payments will remain level unless the annuity payment option elected provides otherwise. Nationwide does not credit discretionary interest during annuitization. VariablePayment Annuity A variable payment annuity is an annuity where the amount of the annuity payments will vary depending on the performance of the underlying mutual funds selected. The first payment under a variable payment annuity is determined on the annuitization date based on the annuitant’s age (in accordance with the contract) by: (1) deducting applicable premium taxes from the total contract value; then (2) applying the contract value amount specified by the contract owner to the variable payment annuity table for the annuity payment option elected. The dollar amount of the first payment is converted into a set number of annuity units that will represent each monthly payment.This is done by dividing the dollar amount of the first payment by the value of an annuity unit as of the annuitization date. This number of annuity units remains fixed during annuitization.After annuitization, transfers among sub-accounts may only be made on the anniversary of the annuitization date. The second and subsequent payments are determined by multiplying the fixed number of annuity units by the annuity unit value for the valuation period in which the payment is due.The amount of the second and subsequent payments will vary with the performance of the selected underlying mutual funds.Nationwide guarantees that variations in mortality experience from assumptions used to calculate the first payment will not affect the dollar amount of the second and subsequent payments. Value of an Annuity Unit Annuity unit values for sub-accounts are determined by: (1) multiplying the annuity unit value for the immediately preceding valuation period by the net investment factor for the subsequent valuation period (see "Determining the Contract Value"); and then (2) multiplying the result from (1) by an interest factor to neutralize the assumed investment rate of 3.5% per year built into the purchase rate basis for variable payment annuities. Assumed Investment Rate An assumed investment rate is the percentage rate of return assumed to determine the amount of the first payment under a variable payment annuity.Nationwide uses the assumed investment rate of 3.5% to calculate the first annuity payment and to calculate the investment performance of an underlying mutual fund in order to determine subsequent payments under a variable payment annuity.An assumed investment rate is the percentage rate of return required to maintain level variable annuity payments.Subsequent variable annuity payments may be more or less than the first payment based on whether actual investment performance of the underlying mutual funds is higher or lower than the assumed investment rate of 3.5%. Exchanges among Underlying Mutual Funds Exchanges among underlying mutual funds during annuitization must be requested in writing. Exchanges will occur on each anniversary of the annuitization date. Frequency and Amount of Annuity Payments Payments are made based on the annuity payment option selected, unless: · the amount to be distributed is less than $500, in which case Nationwide may make one lump sum payment of the contract value; or · an annuity payment would be less than $20, in which case Nationwide can change the frequency of payments to intervals that will result in payments of at least $20.Payments will be made at least annually. Annuity payments will generally be received within 7 to 10 days after each annuity payment date. Annuity Payment Options Contract owners must elect an annuity payment option before the annuitization date.If the annuitant does not elect an annuity payment option, a variable payment life annuity with a guarantee period of 240 months will be assumed as the automatic form of payment upon annuitization.Once elected or assumed, the annuity payment option may not be changed. 24 The annuity payment options are: (1) Life Annuity - An annuity payable periodically, but at least annually, for the lifetime of the annuitant.Payments will end upon the annuitant’s death.For example, if the annuitant dies before the second annuity payment date, the annuitant will receive only one annuity payment.The annuitant will only receive two annuity payments if he or she dies before the third annuity payment date, and so on. (2) Joint and Survivor Annuity - An annuity payable periodically, but at least annually, during the joint lifetimes of the annuitant and a designated second individual.If one of these parties dies, payments will continue for the lifetime of the survivor.Payments end upon the death of the last surviving party, regardless of the number of payments received.As is the case of the Life annuity payment option, there is no guaranteed number of payments. Therefore, it is possible that if the annuitant dies before the second annuity payment date, the annuitant will receive only one annuity payment. No death benefit payment will be paid. (3) Life Annuity with 120 or 240 Monthly Payments Guaranteed - An annuity payable monthly during the lifetime of the annuitant.If the annuitant dies before all of the guaranteed payments have been made, payments will continue to the end of the guaranteed period and will be paid to a designee chosen by the annuitant at the time the annuity payment option was elected. The designee may elect to receive the present value of the remaining guaranteed payments in a lump sum.The present value will be computed as of the date Nationwide receives the notice of the annuitant’s death. Not all of the annuity payment options may be available in all states.Contract owners may request other options before the annuitization date.These options are subject to Nationwide’s approval. No distribution for Non-Qualified Contracts will be made until an annuity payment option has been elected.Qualified Contracts, IRAs, SEP IRAs and Tax Sheltered Annuities are subject to the "minimum distribution" requirements set forth in the plan, contract, and the Internal Revenue Code. Death Benefits Death of Contract Owner - Non-Qualified Contracts If the contract owner who is not the annuitant dies before the annuitization date, the contingent owner becomes the contract owner.If no contingent owner is named, the annuitant becomes the contract owner, unless the contract owner at the time of application, named his or her estate to receive the contract. If the contract owner and annuitant are the same, and the contract owner/annuitant dies before the annuitization date, the contingent owner will not have any rights in the contract unless the contingent owner is also the beneficiary. Distributions under Non-Qualified Contracts will be made pursuant to the "Required Distributions for Non-Qualified Contracts" provision in Appendix C. Death of Annuitant - Non-Qualified Contracts If the annuitant who is not the contract owner dies before the annuitization date, a death benefit is payable to the beneficiary unless a contingent annuitant is named.If a contingent annuitant is named, the contingent annuitant becomes the annuitant and no death benefit is payable. If no beneficiaries survive the annuitant, the contingent beneficiary(ies) receives the death benefit.Contingent beneficiaries will share the death benefit equally, unless otherwise specified. If no beneficiaries or contingent beneficiaries survive the annuitant, the contract owner or the last surviving contract owner’s estate will receive the death benefit. If the annuitant dies after the annuitization date, any benefit that may be payable will be paid according to the selected annuity payment option. Death of Contract Owner/Annuitant If a contract owner who is also the annuitant dies before the annuitization date, a death benefit is payable according to the "Death of the Annuitant –
